Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 01/08/2021, with respect to the previous 101 rejection of claim 19 have been fully considered and are persuasive.  The previous 101 rejection of claim 19 has been withdrawn. 

Applicant's arguments filed 01/08/2021 regarding the prior art rejection of the independent claims have been fully considered but they are not persuasive. 
	Applicant argues that the Allkemper reference does not teach the claimed “first and second spin-echo pulse sequences” and states that Allkemper teaches GRASE pulse sequences which are different. 
	The examiner respectfully disagrees. Allkemper teaches the claimed “first and second spin-echo pulse sequences” because GRASE pulse sequences include acquiring spin-echoes and have refocusing pulses and an echo time (TE) value. Therefore, it is not clear how the GRASE pulse sequences do not meet the claim limitations that are disclosed in the independent claims for the “first and second spin-echo pulse sequences.” Applicant does not further elaborate why the GRASE pulse sequences of Allkemper are different from what is explicitly claimed in claim 1. 
Applicant’s arguments also rely on language solely recited in preamble recitations in claim(s) 1and 18. When reading the preamble in the context of the entire claim, the recitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	Also, the applicant then argues on page 6 that Allkemper teaches “Conventional SWI techniques detect echoes effected by non-homogeneous dephasing, which are characteristic of echoes in gradient echo sequences. And the GRASE sequence described by Allkemper is one way to generate such gradient echoes.” Therefore, it would seem that Allkemper does teach the amended limitation of the independent claims according to the applicant’s arguments. 
	For the reasons above, the arguments are not considered persuasive and the claim rejections stand. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10, 12-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allkemper (“Study of susceptibility-induced artefacts in GRASE with different echo train length”).

Regarding claim 1, Allkemper teaches a method of detecting a portion within a tissue that has a variation of local magnetic susceptibility using a magnetic resonance imaging (MRI) device having a non-homogeneous magnetic field [Materials and Methods section, wherein the brains of the volunteers were image. Page 837, wherein GRASE using k-space reordering to remove the periodicity of field inhomogeneity errors on the phase-encoding axis. Therefore, since the field inhomogeneity errors are removed, the field inhomogeneity exists. See also rest of reference.], the method comprising: 
	transmitting, by the MRI device, a first spin-echo pulse sequence to the tissue, wherein the first spin-echo pulse sequence comprises a first number of refocus pulses and a first echo time (TE) value [See Materials and Methods section, wherein a RARE-derived SE-FSE pulse sequence is executed. The FSE pulse sequence has 5 refocusing pulses according to the echo train length (ETL) and an echo time (TE) of 90 ms.]; 
	obtaining, by the MRI device, a first image of the tissue [See Fig. 1b, wherein the FSE image is generated.]; 
[See Materials and Methods section, wherein a GRASE pulse sequence is executed. The GRASE pulse sequence has 21 or 33 refocusing pulses according to the echo train length (ETL) and an echo time (TE) of 110 ms.]; 
	obtaining, by the MRI device, a second image of the tissue [See Fig. 1c, wherein the GRASE image is generated.]; 
	determining one or more locations within the second image of the tissue having a signal intensity that is different than the signal intensity of the same one or more locations within the first image of the tissue [See description of Figs. 1b and 1c and Materials and Methods section wherein different signal intensities corresponding to geometric distortions in the images are due to the susceptibility effects. See also Fig. 3 and rest of reference.]; and
	identifying a portion of tissue that has a varied local magnetic susceptibility based on the determined one or more locations within the second image of the tissue [See description of Figs. 1b and 1c and Materials and Methods section wherein different signal intensities corresponding to geometric distortions in the images are due to the susceptibility effects. See also rest of reference.].

Regarding claim 2, Allkemper further teaches wherein the first number of refocus pulses and the second number of refocus pulses are different [See Materials and Methods section, wherein each of the FSE and GRASE pulse sequences have differing refocusing pulses according to the echo train length.].

Regarding claim 3, Allkemper further teaches wherein the first TE value and the second TE value are different [See Materials and Methods section, wherein each of the FSE and GRASE pulse sequences have differing TEs. GRASE = 110 ms and FSE = 90 ms.].

Regarding claim 6, Allkemper further teaches wherein the first number of refocus pulses is less than the second number of refocus pulses [See Materials and Methods section, wherein each of the FSE pulse sequence has 5 refocusing pulses and the GRASE pulse sequence has 20+ refocusing pulses.].

Regarding claim 7, Allkemper further teaches wherein the second number of refocus pulses is less than the first number of refocus pulses [See Materials and Methods section, wherein each of the FSE pulse sequence has 5 refocusing pulses and the GRASE pulse sequence has 20+ refocusing pulses. See also Patients section on page 836, wherein the different imaging acquisitions were presented in random orders. Therefore, the FSE pulse sequence, which has less refocusing pulses, can be executed second.].

Regarding claim 10, Allkemper further teaches wherein the tissue is a brain [Page 836, wherein the brains of the volunteers are imaged.].

Regarding claim 12, Allkemper further teaches further comprising transmitting the identified portion of the tissue to a display [See Fig. 3, wherein images of the brain are displayed. See also rest of reference.].

Regarding claim 13, Allkemper further teaches wherein the signal intensity difference between the first image of the tissue and the second image of the tissue is caused by the strength of local magnetic susceptibility gradients [See description of Figs. 1b and 1c and Materials and Methods section wherein different signal intensities corresponding to geometric distortions in the images are due to the susceptibility effects. See also Fig. 3 and rest of reference.].

Regarding claim 16, Allkemper further teaches further comprising applying a fast spin-echo sequence to the tissue to obtain a readout of the tissue [See Materials and Methods section, wherein an FSE sequence is used.].

Regarding claim 17, Allkemper further teaches further comprising applying multiple spin-echo pulse sequences during a predetermined time period prior to applying the fast spin-echo sequence [See also Patients section on page 836, wherein the different imaging acquisitions were presented in random orders. Therefore, the FSE pulse sequence, which has less refocusing pulses, can be executed last. See also rest of reference.].

Regarding claim 18, the same reasons for rejection of claim 1 also apply to this claim. Claim 18 is merely the apparatus version of method claim 1.

Regarding claim 19, the same reasons for rejection of claim 1 also apply to this claim. Claim 19 is merely the non-transitory computer program product version of method claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allkemper, in view of Bartha (“In Vivo 1H2O T2† Measurement in the Human Occipital Lobe at 4T and 7T by Carr-Purcell MRI: Detection of Microscopic Susceptibility Contrast”).

Regarding claim 4, Allkemper teaches the limitations claim 1, which this claim depends from.
	Allkemper further teaches identifying the portion of tissue [See description of Figs. 1b and 1c and Materials and Methods section wherein different signal intensities corresponding to geometric distortions in the images are due to the susceptibility effects. See also rest of reference.]
	However, Allkemper is silent in teaching identifying a location within the tissue where an effective TE of the first pulse sequence and second pulse sequence are identical.
	Bartha, which is also in the field of MRI, teaches identifying a location within the tissue where an effective TE of the first pulse sequence and second pulse sequence are identical [See Page 744, wherein susceptibility images are determined when the effective echo times of the first and second pulse sequence are the same due to the same echo times and acquiring the images with the same interleaving sequence for acquiring k-space.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and Kimura because Kimura teaches it is known to determine susceptibility weighted images using images acquired at the same echo time [See page 744 and rest of reference.].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allkemper, in view of Katscher (US 2018/0011158).

Regarding claim 5, Allkemper teaches the limitations claim 1, which this claim depends from.
	Allkemper further teaches identifying the portion of tissue [See description of Figs. 1b and 1c and Materials and Methods section wherein different signal intensities corresponding to geometric distortions in the images are due to the susceptibility effects. See also rest of reference.]
	However, Allkemper is silent in teaching applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device.
	Katscher, which is also in the field of MRI, teaches applying a correction matrix to the first image of the tissue and the second image of the tissue, and wherein the correction matrix is based on at least two calibration images taken using the MRI device [¶0143-0144, phase images are acquired to generate a B0 map using a phantom. ¶0136, wherein the distortions are corrected using the B0 map. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and Katscher because Katscher teaches that it is known in the art to acquire calibration images to determine a B0 map and correct for geometric distortions using the acquired B0 map [Katscher - ¶0136, ¶0143-0144.See also rest of reference.].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allkemper, in view of Smith (US 2003/0006770).

Regarding claim 8, Allkemper teaches the limitations claim 1, which this claim depends from.
	However, Allkemper is silent in teaching further comprising acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients.
	Smith, which is also in the field of MRI, teaches acquiring one or more calibration images from a phantom which is void of internal susceptibility gradients [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.]. 

Regarding claim 9, Allkemper and Smith teach the limitations claim 8, which this claim depends from.
	However, Allkemper is silent in teaching further comprising: generating a correction matrix based on the one or more calibration images; and applying the generated correction matrix on at least one of the first image of the tissue and the second image the second image of the tissue
[¶0128-0130, wherein an image is created to determine a correction matrix. See also rest of reference.]; and applying the generated correction matrix on at least one of the first image of the tissue and the second image the second image of the tissue [¶0128-0130, the phantom is made of uniform material (water) and will not have susceptibility gradients. The correction is applied to the image data. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and Smith because Smith teaches it is known in the art to use phantoms and which will be beneficial so a B0 map can be acquired and the B0 inhomogeneities can be corrected [Smith - ¶0128-0130. See also rest of reference.].

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allkemper, in view of He (US 2014/0300353).

Regarding claim 11, Allkemper teaches the limitations claim 1, which this claim depends from.
	However, Allkemper is silent in teaching wherein the MRI is a permanent magnet MRI.
	He, which is also in the field of MRI, teaches wherein the MRI is a permanent magnet MRI [¶0051. See also rest of reference.].
[He - ¶0051, ¶0067]. 

Regarding claim 15, Allkemper teaches the limitations claim 1, which this claim depends from.
	However, Allkemper is silent in teaching wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence.
	He, which is also in the field of MRI, teaches wherein at least one of the first spin-echo pulse sequence and the second spin-echo pulse sequence is a 3-dimensional sequence [¶0067. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and He because Allkemper teaches performing a GRASE pulse sequence and He teaches that it is known that GRASE pulse sequences can be executed in 3D to acquire volumes of the patient [He - ¶0067. See also rest of reference.]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allkemper, in view of Peng (US 2019/0087688).

Regarding claim 14, Allkemper teaches the limitations claim 1, which this claim depends from.
	Allkemper further teaches further comprising: weighting the first image of the tissue and the second image of the tissue with relaxation time T2 [See Page 835, wherein the FSE and GRASE are acquired with T2 weighting. See also rest of reference.].
	However, Allkemper is silent in teaching generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue.
	Peng, which is also in the field of MRI, teaches generating an image mask and 17U.S. Patent ApplicationAttorney Docket No: P-579449-USsuperimposing the image mask on the weighted first image of the tissue and the second image of the tissue [¶0091-0093. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Allkemper and Peng because Allkemper teaches the disclosed methods are to provide images of the brain for determining tissues contrasts in the brain and Peng also teaches acquiring brain images and using a mask image to segment the brain tissues [Peng - ¶0091-0093].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0017652 [¶0107] is considered relevant to the independent claims for teaching echo times are related to seeing different susceptibility differences. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RISHI R PATEL/Primary Examiner, Art Unit 2896